Case 2:19-cv-09465-KM-JBC Document 34 Filed 06/05/19 Page 1 of 1 PagelD: 721

BRACH/EICHLE Ric

Shannon Carroll

Direct Dial: 973-403-3126

Direct Fax: 973-618-5988

E-mail: scarroll@bracheichler.com

June 5, 2019

VIA ECF

Hon. Kevin NeNulty, U.S.D.J.

United States District Court of New Jersey

Martin Luther King Building and U.S. Courthouse
50 Walnut Street

Newark, NJ 07101

Re: GEICO v. He, M.D. et al
Case Number: 2:19-cv-9465-KM-JBC

Dear Judge McNulty:

We entered a notice of appearance on behalf of John Li, M.D. Dr. Li has terminated our
representation. We have not yet received a substitution of counsel.

We respectfully request leave of Court to withdraw our appearance on behalf of Dr. Li in
accordance with the client’s request.

Respectfully submitted,

 

Shannon Carroll

For BRACH EICHLER L.L.C.
SC/jg
cc: Counsel of Record (via ECF)
5 Penn Plaza, 23rd Floor 101 Eisenhower Parkway 2875 South Ocean Blvd., Suite 200
New York, New York 10001 Roseland, New Jersey 07068 Palm Beach, Florida 33480
212.896.3974 973.228.5700 561.899.0177

BE:10406540. 1/ADV 122-276254 .
www.bracheichler.com
